Exhibit 10.5

CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24B-2

--------------------------------------------------------------------------------

        Certain portions, indicated by [*****], of this exhibit have been
omitted pursuant to Rule 24b-2 of the Securities Act of 1934. The omitted
materials have been filed separately with Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXCLUSIVE
DISTRIBUTION AND LICENSE AGREEMENT

Specialty Allografts and Bone Paste

         This Exclusive Distribution and License Agreement (this “Agreement”) is
effective as of the 1st day of June, 2002, (the “Effective Date”) by and between
Regeneration Technologies, Inc., a Florida corporation (“RTI”), and Medtronic
Sofamor Danek USA, Inc., a Tennessee corporation (“MSD”). RTI and MSD are
sometimes individually referred to herein as a “Party” and collectively as the
“Parties.”

         WHEREAS, RTI and MSD each acknowledge that the processing and use of
human tissue for human transplantation purposes is in the public interest and in
the interest of medicine generally, and that this Agreement will enhance these
interests through facilitating the availability of processed tissue for use in
medical procedures and thereby advance the medical and scientific application
thereof;

         WHEREAS, the Parties are successors in interest to each of that certain
Management Services Agreement, dated July 23, 1996, between The University of
Florida Tissue Bank, Inc. (“UFTB”) and Sofamor Danek Group, Inc. (“SDG”), as
amended (the “1996 Management Services Agreement”), and that certain Management
Services Agreement - Bone Paste, dated May 11, 1998, between UFTB and SDG, as
amended (the “1998 Management Services Agreement” and, together with the 1996
Management Services Agreement, the “Original Agreements”);

         WHEREAS, the Parties now wish to redefine the terms governing their
relationship by entering into this Agreement;

         WHEREAS, MSD and RTI each desire that RTI process and produce certain
human specialty allograft tissue listed in Schedule 2.1 attached hereto (the
“Specialty Allografts”) and paste products containing demineralized bone,
gelatin, and particulate mineral including but not limited to cortical and/or
cancellous chips listed in Schedule 2.1 attached hereto (“Bone Paste”), and MSD
desires to distribute such Specialty Allografts and Bone Paste in accordance
with the terns and conditions contained herein;

         WHEREAS, MSD desires to obtain a license from RTI to market, promote
and distribute Specialty Allografts and Bone Paste; and

         WHEREAS, the Parties desire to work together to develop new technology
and products for use in medical procedures;

         NOW, THEREFORE, in consideration of the mutual covenants and agreements
set forth below, the Parties hereby represent, covenant and agree as follows:

 



--------------------------------------------------------------------------------

ARTICLE I

AMENDMENT AND TERMINATION OF ORIGINAL AGREEMENTS

         1.1      Amendment. In order to facilitate continued service to
patients and efficient use of human tissue, prior to the earlier of (i) the date
on which the Parties mutually agree to terminate the Original Agreements and
implement the distribution arrangement described in this Agreement or (ii)
November 1, 2002, (the earlier date being referred to herein as the
“Implementation Date”) the Parties shall continue to operate under the Original
Agreements and agree as follows:

  (a)       Management Services Fee. Beginning on the Effective Date and ending
on the day immediately prior to the Implementation Date, (i) with respect to
UFTB Allografts, the Management Services Fee (as such terms are defined in the
1996 Agreement) shall be [*****] and (ii) with respect to UFTB Paste Products,
the Management Services Fee (as such terms are defined in the 1998 Agreement)
shall be [*****] .


  (b)       Effect. Except as set forth expressly herein, all terms of the
Original Agreements shall be and remain in full force and effect until the
Implementation Date.


         1.2      Termination. On the Implementation Date, the Parties hereby
agree and acknowledge that, without any additional action on either Party’s
behalf, the Original Agreements shall terminate and be of no further force or
effect; provided, however, such termination shall not relieve either Party from
liabilities arising prior to the Implementation Date under the terns of the
Original Agreements.

         1.3      Arbitration. [*****]

Page 2



--------------------------------------------------------------------------------


ARTICLE II

LICENSE GRANT

         2.1      License; Sublicensing Rights; Field of Use. Subject to the
provisions of this Agreement, RTI hereby grants to MSD a worldwide and royalty
free license to distribute Specialty Allografts and Bone Paste throughout the
world except with respect to the country of Italy (the “Territory”). Schedule
2.1 attached hereto contains a list of all Specialty Allografts and Bone Paste
as of the date hereof, including a list of Specialty Allografts and Bone Paste
for which the license grant hereunder is exclusive and a list of Specialty
Allografts for which the license grant hereunder is nonexclusive.

         2.2      License of RTI Marks. RTI grants to MSD a royalty free license
to use under the quality control of RTI the RTI name and logo and all goodwill
associated therewith, and all trademarks, service marks, trade names, designs,
graphics and logos associated with the Specialty Allografts or the Bone Paste,
(the “Current RTI Marks”) in connection with the marketing and distribution of
Specialty Allografts and Bone Paste as provided in this Agreement. RTI further
grants to MSD a royalty free license to use under the quality control of RTI
service marks or trademarks adopted and/or used by RTI and associated
specifically with Specialty Allografts or Bone Paste (the “Future RTI Marks,”
and, together with the Current RTI Marks, the “RTI Marks,”) in connection with
the marketing and distribution of Specialty Allografts and Bone Paste as
provided in this Agreement.

         2.3      Additional Specialty Allografts and Bone Paste. The Parties
shall update Schedule 2.1 to include all line extensions of Specialty Allografts
and Bone Paste and any jointly developed products as described in Section 6.3
herein. Line extensions shall include any improvements or modifications to, or
substitute or alternative products for, Specialty Allografts or Bone Paste
reasonably anticipated to be used primarily for spinal fusion surgery that are
competitive with any Specialty Allograft and/or Bone Paste identified in
Schedule 2.1.

ARTICLE III

EXCLUSIVITY; MSD DISTRIBUTION SERVICES; SPECIALTY ALLOGRAFT AND
BONE PASTE SUPPLY

         3.1      Exclusivity.

  (a)       Exclusive Distributor Appointment. Subject to MSD’s right to
subcontract or delegate in whole or in part to one or more third parties its
obligations and responsibilities as distributor of Specialty Allografts and Bone
Paste as expressly set forth in this Agreement, during the term of this
Agreement, MSD shall be the exclusive distributor for Specialty Allografts and
Bone Paste identified as exclusive on Schedule 2.1 throughout the Territory;
provided, however, with respect to Bone Paste, the grant of rights herein shall
be exclusive only for the intended or expected use primarily in spinal surgery
and shall be exclusive for the use of the trademark, service mark, trade name,
design, graphics and logos associated with “Osteofil.” RTI agrees that any Bone
Paste delivered other than pursuant to this Agreement shall contain a different
brand


Page 3



--------------------------------------------------------------------------------


  name and label than the Bone Paste delivered pursuant to this Agreement. MSD
agrees that it will distribute Bone Paste only pursuant to its grant of
exclusive distribution rights.


  (b)       RTI Covenant. Except as otherwise provided for under this Agreement,
and other than with respect to Bone Paste intended or expected to be primarily
used outside the spine or as provided in Section 6.3(d) of this Agreement, RTI
shall not, during the term of this Agreement, in any manner, directly or
indirectly or by assisting others, (i) produce, manufacture, distribute, or
assist with the marketing of Specialty Allografts or Bone Paste, (ii) engage in
any manufacturing, distribution or marketing activities on behalf of any other
individual or entity with respect to any Specialty Allografts or Bone Paste, or
(iii) have an equity, profit or joint venture interest in, or render services
(of an executive, marketing, manufacturing, research and development,
administrative, financial or consulting nature) to any business that produces,
manufactures, distributes, or assists with the marketing of Specialty Allografts
or Bone Paste, or (iv) engage in any activities described in (i), (ii) or (iii)
above with respect to any allograft tissue intended or expected to be primarily
used in the spine.


  (c)       MSD Right to Compete. Notwithstanding any provision of this
Agreement to the contrary, nothing in this Agreement shall prohibit MSD from
manufacturing, marketing or distributing allograft tissue or other products that
compete, either directly or indirectly, with Specialty Allografts or Bone Paste.
MSD shall promptly provide written notice to RTI in the event MSD manufactures,
markets or distributes allograft tissue or other products that compete, either
directly or indirectly, with Specialty Allografts or Bone Paste.


  (d)       Release of Exclusivity. MSD may release RTI from the exclusivity
provisions of this Agreement with respect to a specific Specialty Allograft or
Bone Paste by giving written notice thereof, upon which time MSD’s rights
hereunder with respect to such Specialty Allograft or Bone Paste shall become
nonexclusive but shall otherwise remain in full force and effect. In addition,
if MSD submits Binding Orders for two (2) consecutive quarters for a specific
Specialty Allograft or Bone Paste that are less than ninety percent (90%) of the
average value of Binding Orders submitted by MSD for the same specific Specialty
Allograft or Bone Paste, as the case may be, for the immediately preceding four
(4) quarters, then RTI may notify MSD in writing of such shortfall. The Initial
Stocking Order shall not be used in the calculation of the average value of
Binding Orders submitted by MSD. Upon receipt of such notice, MSD shall have
thirty (30) days in which to submit additional Binding Orders such that the
total Binding Orders as defined in paragraph 3.4(d), for the quarter are not
less than-ninety-percent (90%)of the average value of Binding Orders submitted
by MSD for the same specific Specialty Allograft or Bone Paste, as the case may
be, for the immediately preceding four (4) quarters. If MSD fails to submit such
additional Binding Orders, MSD’s rights hereunder with respect to such Specialty
Allograft or Bone Paste shall become nonexclusive but shall otherwise remain in
full force and effect. Notwithstanding the foregoing, in the event that RTI
delays or fails to deliver Specialty Allografts or Bone Paste in sufficient
quantity to meet a MSD Forecast or an MSD Binding Order, or regulatory actions
delay delivery of the Specialty Allografts or Bone Paste, then RTI shall not
have the right to provide notice of a shortfall for any such period. With
respect to a New Allograft, the


Page 4



--------------------------------------------------------------------------------


  Initial New Allograft Forecast (as such term is defined in Section 6.3(e)(v))
shall be used to calculate the average value of Binding Orders submitted by MSD
for such New Allograft until such time as MSD has submitted Binding Orders for
such New Allograft for at least one full year.


  (e)       Demand Shortfall. If RTI utilizes all available tissue that is
suitable for the Specialty Allografts and Bone Paste to meet the MSD Forecast
for at least two (2) consecutive quarters, and RTI has additional tissue that
may be processed to produce allografts, then RTI may provide notice to MSD of
the availability of such additional tissue. The Parties shall then meet and
negotiate in good faith to determine the appropriate methods to make such
additional tissue available for use in medical procedures.


  (f)       Injunctive Relief. RTI hereby agrees that any remedy at law for any
breach of the provisions contained in this Section 3.1 shall be inadequate and
MSD shall be entitled to injunctive relief in addition to any other remedy MSD
might have at law or under this Agreement.


         3.2      MSD’s Distribution Services. MSD shall use commercially
reasonable efforts to distribute, or facilitate the marketing and distribution
of, Specialty Allografts and Bone Paste in the Territory, in accordance with
this Agreement (the “Services”). The Services shall include, without limitation:
(i) developing marketing and training literature and aids for Specialty
Allografts and Bone Paste; (ii) training MSD marketing and distribution
personnel; (iii) conducting training courses and seminars to educate medical
professionals, surgeons, customer support staff, hospital personnel and buying
groups related to Specialty Allografts and Bone Paste in the use of Specialty
Allografts and Bone Paste, including educating surgeons and staff on Specialty
Allograft and Bone Paste design,’ ordering, delivery and stocking procedures;
(iv) exhibiting Specialty Allografts and Bone Paste at medical society meetings;
(v) promoting Specialty Allografts and Bone Paste in association with MSD’s
other educational services and marketing efforts; and (vi) supporting at a
clinical level the marketing and distribution efforts of both RTI and MSD by
providing surgical case coverage for Specialty Allografts and Bone Paste.
Subject to RTI’s ability to satisfy each Scheduled Order (as defined in Section
3.4(d)) and each Interim Order (as defined in Section 3.4(d)), MSD shall order
from RTI and maintain sufficient units of Specialty Allografts and Bone Paste
for samples, exhibits and training purposes. MSD shall be solely responsible for
training, service and support for Specialty Allografts and Bone Paste
distributed by MSD, and shall have no right to reimbursement or contribution for
any costs related to such responsibilities.

         3.3      Taxes. MSD shall have the sole responsibility for collection
and payment to the appropriate taxing authorities of any taxes, tariffs, duties
or excise, sales or use, value added or other taxes or levies imposed upon
Specialty Allografts or Bone Paste, as the case may be, as a result of MSD’s
distribution of Specialty Allografts or Bone Paste, as the case may be, to
customers. RTI shall have the sole responsibility for payment to the appropriate
taxing authorities of any taxes, tariffs, duties or excise, sales or use, value
added or other taxes or levies imposed on the services provided by RTI under
this Agreement.

Page 5



--------------------------------------------------------------------------------


         3.4      Specialty Allograft and Bone Paste Supply; Forecasts. The
Parties acknowledge and agree that donated human tissue is necessary for the
production of Specialty Allografts and Bone Paste, and that presently the demand
for such products exceeds the supply due to limited amounts of donated human
tissue. The Parties agree to use their mutual best efforts, including MSD’s
knowledge of the needs of its customers and RTI’s expertise in processing
tissue, to match the available supply to the requirements of patients and
healthcare providers for Specialty Allografts. Accordingly, the Parties agree to
do the following:

  (a)       MSD Forecasts. [*****]


  (b)       RTI Forecasts. [*****]


  (c)       Transmission of Forecasts. [*****]


  (d)       Binding Orders. [*****]


  (e)       Allocation Priority. [*****]


Page 6




--------------------------------------------------------------------------------




  (f)       Shortfall. [*****]


         3.5      Shipping Procedures. RTI shall ship Specialty Allografts and
Bone Paste corresponding to Binding Orders to MSD at least once per week at
RTI’s sole cost and expense, provided that MSD shall reimburse RTI for actual
and reasonable expenses incurred by RTI in expediting shipments or making
additional shipments pursuant to Interim Orders at MSD’s request.

         3.6      Returned and Rejected Specialty Allografts and Bone Paste.

  (a)       Returned Specialty Allografts’ and Bone Paste. The return policy for
Specialty Allografts and Bone Paste is set forth in Schedule 3.6(a) (the “Return
Policy”).


  (b)       Rejected Specialty Allografts and Bone Paste. With respect to latent
defects, MSD shall promptly notify RTI after receiving notification from a
customer of such customer’s discovery thereof, and MSD and such customer shall
have the right to reject such Specialty Allografts or Bone Paste. Any
notification of rejection shall state the basis for the rejection.


  (c)       Effect of Return or Rejection. The customer shall be bound by the
terms of the Return Policy. Neither MSD nor the customer shall be obligated to
pay for any rejected


Page 7



--------------------------------------------------------------------------------

 

  shipment of Specialty Allografts or Bone Paste shipped to such customer which
fails to meet the Specialty Allograft Specifications or the Specialty Allograft
Packaging Specifications or the Bone Paste Specifications or the Bone Paste
Packaging Specifications or otherwise breaches the RTI Specialty Allograft
Warranty or Bone Paste Warranty, as the case may be, set forth on Schedule
4.3(a) and Schedule 4.3(b), respectively, hereof. The customer shall not be
obligated to pay for any shipment of Specialty Allografts or Bone Paste rejected
by a customer. If a customer fails to pay for any rejected shipment of Specialty
Allografts or Bone Paste, MSD shall not be obligated to pay any license or
service fee to RTI for such Specialty Allografts or Bone Paste, and MSD shall be
entitled to receive, in its sole discretion, either (i) a credit against future
license or service fees in the amount of any such fee MSD had previously paid to
RTI for any such rejected Specialty Allografts or Bone Paste or (ii) a
replacement Specialty Allograft or Bone Paste, as the case may be. Unless
otherwise waived by MSD, all Specialty Allografts and Bone Paste shipped to MSD
by RTI under this Agreement shall have remaining shelf life of at least sixty
percent (60%) of the appropriate shelf life for such Specialty Allografts or
Bone Paste (as the case may be).


ARTICLE IV

SPECIFICATIONS; PACKAGING SPECIFICATIONS; SPECIALTY ALLOGRAFT AND BONE PASTE
LABELING; REGULATORY APPROVAL; RTI WARRANTIES

         4.1      Specifications.

  (a)       Specialty Allografts. Specialty Allografts shall meet the
specifications set forth on Schedule 4.1 (a) hereto (the “Specialty Allograft
Specifications”).


  (b)       Bone Paste. Bone Paste shall meet the specifications set forth on
Schedule 4.1(b) hereto (the “Bone Paste Specifications”).


         4.2      Packaging Specifications.

  (a)       Specialty Allografts. RTI shall supply all packaging and labeling
information and designs, including without limitation all artwork and
pharmacological information, usage instructions and warnings to be applied to
Specialty Allografts (the “Specialty Allograft Packaging Specifications”). Once
Specialty Allografts are supplied and initially packaged by RTI, MSD will not
without RTI’s concurrence remove, alter or modify any Specialty Allograft
Packaging Specifications of such Specialty Allografts.


  (b)       Bone Paste. RTI shall supply all packaging and labeling information
and designs, including without limitation all artwork and pharmacological
information, usage instructions and warnings to be applied to Bone Paste (the
“Bone Paste Packaging Specifications”). Once Bone Paste is supplied and
initially packaged by RTI, MSD will not without RTI’s concurrence remove, alter
or modify any Bone Paste Packaging Specifications of such Bone Paste.


Page 8



--------------------------------------------------------------------------------


         4.3      Warranties.

  (a)       Specialty Allografts. RTI has listed specific warranty information
with respect to Specialty Allografts on Schedule 4.3(a) and RTI shall use its
best efforts to keep Schedule 4.3(a) updated to include all applicable
warranties.


  (b)       Bone Paste. RTI has listed specific warranty information with
respect to Bone Paste on Schedule 4.3(b) and RTI shall use its best efforts to
keep Schedule 4.3(b) updated to include all applicable warranties.


  (c)       Warranty Obligation. All warranty obligations of the respective
Parties listed with respect to Specialty Allografts and Bone Paste shall be
solely the obligation and responsibility of RTI.


         4.4      Labeling. All Specialty Allografts and Bone Paste distributed
pursuant to this Agreement shall be labeled by RTI in accordance with this
Section 4.4. Any Specialty Allograft or Bone Paste which is improperly labeled
shall not be deemed delivered until properly identified by MSD, and RTI shall
credit MSD’s account for its reasonable costs incurred while (i) identifying
Specialty Allografts and Bone Paste that were inappropriately labeled and (ii)
correcting orders both to RTI and from its customers.

  (a)       RTI Processed Specialty Allografts and Bone Paste. All Specialty
Allografts and Bone Paste processed or manufactured by RTI (the “RTI Processed
Specialty Allografts and Bone Paste”) shall be sterilized, labeled and packaged
by RTI using the RTI Marks. The costs of labeling the RTI Processed Specialty
Allografts and Bone Paste is included in the applicable LSF (as defined in
Section 5.1) and shall not be charged to MSD.


  (b)       Third Party Processed Specialty Allografts and Bone Paste. In the
event MSD exercises its right to process or manufacture, or appoints a Third
Party Supplier to process or manufacture, Specialty Allografts or Bone Paste
pursuant to Section 3.4(f) herein (the “Third Party Processed Specialty
Allografts and Bone Paste”), at MSD’s sole discretion and expense, RTI shall
sterilize, package and label as sterilized by RTI such Third Party Processed
Specialty Allografts and Bone Paste. MSD shall pay RTI a commercially reasonable
fee for such sterilization, packaging and labeling of the Third Party Processed
Specialty Allografts and Bone Paste; provided, however, such fee shall not
exceed the consideration RTI receives from any other third parties for
substantially similar services.


  (c)       Sterilization Validation. During the term of this Agreement, RTI
shall use commercially reasonable efforts to validate its processes to allow for
and substantiate a “sterile” product label claim on all Specialty Allografts and
Bone Paste.


         4.5      Regulatory Approval.

  (a)       United States. RTI warrants that Specialty Allografts, Bone Paste,
Specialty Allograft Specifications, the Bone Paste Specifications, the Specialty
Allograft Packaging Specifications and the Bone Paste Packaging Specifications
shall be in conformity in all


Page 9



--------------------------------------------------------------------------------


  respects with all applicable federal, state, and local laws, rules and
regulations relating thereto within the United States, including, without
limitation, the Federal Food, Drug and Cosmetic Act (including Good Tissue
Practices Regulations), the National Organ Transplant Act, FDA tissue
regulations, and American Association of Tissue Banks (the “AATB”) or other
generally accepted industry standards. RTI will continue to maintain and fulfill
such regulatory approval of the federal, state and local governing bodies, and
be responsible for all filings and other documents necessary to continue to meet
said regulatory requirements, including, without limitation, fulfilling all
applicable reporting, tracking and other requirements of regulatory agencies,
self-regulatory organizations or governmental entities that have jurisdiction
with respect to RTI, Specialty Allografts and Bone Paste. MSD shall cooperate in
preparing any such filings to the extent reasonably requested by RTI. MSD shall
be fully responsible for compliance with regulatory requirements with respect to
all Specialty Allograft and Bone Paste distribution activities performed by MSD,
including, if necessary, registration as a Tissue Bank under FDA 21 CFR 1271 and
under any state licensure requirements. MSD shall be responsible for assuring
that applicable AATB requirements are met with respect to MSD’s distribution
activities. RTI shall be responsible for any market withdrawal or recall
activities with respect to Specialty Allografts or Bone Paste as required
pursuant to applicable laws, rules, regulations or standards. In the event RTI
fails to perform any required market withdrawal or recall activities with
respect to Specialty Allografts or Bone Paste, then MSD may perform such market
withdrawal or recall activities. Each Party shall fully cooperate in any market
withdrawal or recall activities on request of the other Party. MSD shall provide
post-market feedback information to RTI in accordance with regulatory
requirements.


  (b)       AATB Accreditation. The Parties acknowledge that as of the Effective
Date, RTI was not a member of the AATB. RTI warrants that it will (i) use its
best efforts to become a member of the AATB and achieve AATB accreditation as
soon as practicable and (ii) complete and file a membership application for the
AATB on or prior to August 21, 2002.


  (c)       All International Markets. MSD shall be fully responsible for market
approvals, product registration and licensure for all markets outside United
States jurisdiction. RTI will use commercially reasonable efforts to support
such registration activities.


  (d)       Costs. All costs associated with obtaining and/or maintaining any
regulatory or governmental approval, within the United States, or accreditation
with AATB as set forth in this Section 4.5 shall be borne solely by RTI insofar
as those costs relate to activities performed by RTI. All costs associated with
regulatory requirements, or AATB accreditation related to distribution
activities performed by MSD, shall be borne by MSD. All costs associated with
obtaining international market approvals, product registrations and licensure
shall be borne by MSD.


  (e)       Allograft or Bone Paste products to be used in clinical
investigations. MSD shall inform RTI in advance of any and all clinical
investigations where Specialty Allografts or Bone Paste are to be used to ensure
that proper donor consent, if required,


Page 10



--------------------------------------------------------------------------------


  has been received. MSD shall provide RTI with study outlines and all results
of any such clinical investigations pertinent to the use and performance of
Specialty Allografts or Bone Paste. RTI shall assist in clinical activities in
regard to provision of information to FDA in support of MSD clinical
investigations.


         4.6      Additional RTI Representations and Warranties. RTI hereby
represents and warrants to MSD the following:

  (a)       it is the owner of U.S. Patent Application S/N 08/816,079, dated
March 13, 1997, attached as Exhibit A, including any continuation of this
patent, or continuation in part, or divisional applications thereof as well as
foreign counterparts thereof and patents issuing thereon which relates to Bone
Paste;


  (b)       it is the owner of the Dowel products listed in Exhibit B which are
comprised solely from allograft for use in medical procedures in the human
spine;


  (c)       has the right to grant the licenses granted to MSD in this
Agreement;


  (d)       as of the Effective Date, RTI has not received notice, nor is it
aware, that the Specialty Allografts or Bone Paste infringe upon any patent
which has been issued to any third party;


  (e)       Specialty Allografts and Bone Paste shall be processed, packaged,
stored and shipped (i) biomechanically suitable for use in medical procedures in
which human tissue is needed to replace human tissue, (ii) in accordance with
the Specialty Allograft Specifications and Specialty Allograft Packaging
Specifications or the Bone Paste Specifications and Bone Paste Packaging
Specifications, as the case may be, for use as prescribed by a physician for
medical procedures in which human tissue is needed or used and (iii) in
accordance with Section 4.5;


  (f)       Specialty Allografts and Bone Paste are and shall be delivered free
of any liens, encumbrances, pledges, or claims of any third party;


  (g)       the rights granted herein do not violate any rights previously
granted by RTI to any third party;


  (h)       it is fully authorized to enter into and perform this Agreement;


  (i)       Specialty Allografts and Bone Paste have been and will be
professionally processed and have come and will come packaged for further
distribution throughout the Territory;


  (j)       that it has obtained the materials for production of Specialty
Allografts and Bone Paste in compliance with all applicable federal, state and
local laws, rules and regulations associated with Specialty Allografts or Bone
Paste, as the case may be, and all applicable AATB standards;


Page 11



--------------------------------------------------------------------------------


  (k)       that its execution and performance of this Agreement will not (i)
conflict with, or result in a breach or default under, any agreement, contract,
arrangement, mortgage or indenture to which it is bound, (ii) result in the
creation of any lien, encumbrance or pledge upon any of the properties or assets
(other than raw materials) of RTI, or (iii) violate any statute, rule,
regulation or order applicable to RTI; and


  (1)       that it shall provide to MSD at least quarterly comprehensive
reports regarding RTI’s performance of its obligations under this Agreement.


         4.7      MSD Representations and Warranties. MSD hereby represents and
warrants to RTI the following:

  (a)       it is fully authorized to enter into and perform this Agreement;


  (b)       that its execution and performance of this Agreement will not (i)
conflict with, or result in a breach or default under, any agreement, contract,
arrangement, mortgage or indenture to which it is bound, (ii) result in the
creation of any lien, encumbrance or pledge upon any of the properties or assets
(other than raw materials) of MSD. or (iii) violate any statute, rule,
regulation or order applicable to MSD; and


  (c)       as of the Effective Date, MSD has not received notice, nor is it
aware, that the Specialty Allografts or Bone Paste infringe upon any patent
which has been issued to any third party.


         4.8      Quality Procedures. The Parties acknowledge the importance of
ensuring that the Specialty Allografts and Bone Paste are of the highest quality
and are safe and effective for their intended or expected uses. Accordingly,
within ten (10) days after signing this Agreement, RTI shall provide MSD with a
full and complete copy of its policies and procedures for ensuring the quality
and safety of Specialty Allografts and Bone Paste (the “Quality Procedures”).
The Quality Procedures shall be consistent with the terms of this Agreement and
provide greater detail for the arrangement and responsibilities of the parties
in the procurement, processing, testing and delivery of Specialty Allografts and
Bone Paste hereunder as well as regulatory reporting functions and the exchange
of information relevant to any of the foregoing. The Quality Procedures shall
also set forth material specifications and acceptability criteria for the
Specialty Allografts and Bone Paste, which specifications and criteria shall be
no less stringent than industry standards and shall include, at a minimum,
standards and procedures for donor screening, intake evaluation, tissue
processing, tissue storage, tissue record keeping, retained samples, maintenance
and access to documentation. Within ten (10) days after signing this Agreement,
the parties shall each designate in writing an appropriate contact person for
communications regarding the Quality Procedures, and the parties will promptly
notify each other in writing of any changes in such personnel. The designated
contacts for each party, and other reasonably appropriate safety and quality
assurance personnel as the parties may designate from time to time, shall meet
in person or via other appropriate means no less often than quarterly to review
the Quality Procedures and consider modifications thereto. Quality Procedures
will be amended from time to time by the parties to reflect changes in
technology, laws, regulations and industry standards, provided that no party
will be required to agree to any change to the Quality Procedures that, in the
reasonable discretion of such party, would

Page 12



--------------------------------------------------------------------------------


adversely impact the quality, safety or efficacy of any Specialty Allograft or
Bone Paste. RTI will not modify or amend the Quality Procedures without provide
prompt written notice to MSD

ARTICLE V
LICENSE AND SERVICE FEE

         5.1      License and Service Fee. Beginning on the Implementation Date,
MSD shall pay to RTI a license and service fee (“LSF”) for Specialty Allografts
and Bone Paste delivered to MSD from RTI pursuant to a Binding Order.

         5.2      Initial Fees.

  (a)       Bone Paste. The initial LSF for each unit of Bone Paste, by catalog
number, shall be equal to [*****] of the average net distribution fee (“ANDF”)
received by RTI for such catalog number between [*****]. ANDF means the sum of
the actual gross amounts invoiced to customers for such Bone Paste catalog
number during such time period (excluding items placed on consignment) less
discounts, rebates paid or accrued, credits, taxes, shipping, handling and other
fees, and less allowances and returns, and divided by the total number of units
of each such Bone Paste catalog number shipped during that period.


  (b)       Specialty Allografts. The initial LSF for each Specialty Allografts
(excluding assembled allografts specifically identified as “Assembled
Allografts” and listed on Schedule 2.1 (“Assembled Allografts”)), by catalog
number, shall be equal to [*****] of (i) the ANDF received by RTI for such
Specialty Allograft catalog number between [*****], or (ii) the ANDF if listed
on Schedule 2.1 for such Specialty Allograft catalog number, as the case may be.
ANDF means the sum of the actual gross amounts invoiced to customers for such
Specialty Allograft catalog number during such time period (excluding items
placed on consignment) less discounts, rebates paid or accrued, credits, taxes,
shipping, handling and other fees, and less allowances and returns, and divided
by the total number of units of each such Bone Paste catalog number shipped. The
initial LSF for Assembled Allografts shall be calculated in the same manner,
except that the percentage shall be [*****]; provided, however, if RTI receives
all necessary government approvals to manufacture Assembled Allografts by
combining tissue from multiple donors in a single graft, the LSF for such
Assembled Allografts shall be the same as the LSF for standard (non-assembled)
Specialty Allografts of the same shape and dimensions. The LSF for nonexclusive
Specialty Allografts identified as on Schedule 2.1 shall not exceed the
comparable LSF for such Specialty Allografts received by RTI from any other
third party.


  (c)       Samples. The LSF for samples, not for implantation, of Specialty
Allografts and Bone Paste ordered by MSD in connection with its obligations
under Section 3.2(a) shall be one half of the LSF for the Specialty Allografts
or Bone Paste, as the case may be, calculated in accordance with Section 5.2(a)
or (b) above.


         5.3      Adjustment to License and Service Fee. Subject to the
limitations contained in this paragraph, RTI may increase the LSF for any or all
Specialty Allografts and Bone Paste on the first anniversary of the
Implementation Date, and thereafter not more than twice annually,

Page 13



--------------------------------------------------------------------------------


upon sixty (60) days advance written notice to MSD. RTI may not increase the LSF
for any Specialty Allograft such that the LSF for such Specialty Allograft or
Bone Paste is greater than [*****] of the ANDF (excluding items placed on
consignment) received by MSD for such Specialty Allograft over the preceding
[*****]. RTI may not increase the LSF for any Bone Paste such that the LSF for
such Bone Paste is greater than [*****] of the ANDF (excluding items placed on
consignment) received by MSD for such Bone Paste over the preceding [*****]. In
the event of a significant technological advance a material increase in
regulatory compliance costs that either Party reasonably anticipates will have
an immediate and material impact on the marketplace for Specialty Allografts or
Bone Paste, the Parties will meet and confer in good faith on adjustments to the
applicable LSFs, with the objective of adjusting each LSF to equal approximately
[*****] of the ANDF expected to be received by MSD as a result of distribution
of such Specialty Allografts, and [*****] of the ANDF expected to be received by
MSD as a result of distribution of such Bone Paste, as the case may be.

         5.4      Payment Terms. All LSF payments shall be paid in U.S. Dollars
within thirty (30) days of the later of MSD’s receipt of Specialty Allografts or
Bone Paste, as the case may be, pursuant to a Binding Order, or the receipt of
RTI’s invoice therefor. All LSF fees shall be FOB MSD’s place of business in
Memphis, Tennessee, or such other locations within the 48 contiguous United
States as the Parties may agree to designate.

ARTICLE VI

CERTAIN AGREEMENTS OF RTI AND MSD

         6.1      Inspections. The Parties shall permit, once annually, on
reasonable notice, a representative of the other Party to inspect those
processing facilities and methods of operation used by the other Party in
connection with Specialty Allografts and Bone Paste as considered necessary or
desirable by the other Party for the purpose of determining the other Party’s
compliance with the undertakings set forth in this Agreement or satisfying a
Party’s legal or regulatory obligations. The representative shall sign an
agreement promising not to use any information obtained from the inspection
except for its determination of such Party’s compliance. No such observation
shall serve to waive any rights of MSD or RTI hereunder.

         6.2      Ownership and Licensing of Intellectual Property Rights.

  (a)       Intellectual Property Rights. For purposes of this Agreement,
“Intellectual Property Rights” means all works, including literary works,
pictorial, graphic and sculptural works, architectural works, works of visual
art, and any other work that may be the subject matter of copyright protection;
advertising and marketing concepts; trademarks; information; data; formulas;
designs; models; drawings; computer programs; including all documentation,
related listings, design specifications and flow charts, trade secrets and any
inventions including all processes, machines, manufactures and compositions of
matter and any other invention that may be the subject matter of any pending
patent application or issued patent; and all statutory protection obtained or
obtainable thereon.


Page 14



--------------------------------------------------------------------------------

 

  (b)       License of MSD Technology. During the term of this Agreement, MSD
hereby grants to RTI a nonexclusive, non-transferable, non-sublicensable license
to use the Intellectual Property Rights filed by MSD relating to Specialty
Allografts and Bone Paste for the sole purpose of enabling RTI to perform its
obligations under this Agreement. All right, title and interest in and to such
licensed Intellectual Property Rights shall remain exclusively in the ownership
of MSD, except that nothing in this Agreement should be construed as an
admission by RTI as to MSD’s right, title, interest or inventorship in and to
such Intellectual Property Rights.


  (c)       License of RTI Technology. During the term of this Agreement, RTI
hereby grants to MSD a nonexclusive, non-transferable, non-sublicensable license
to use the Intellectual Property Rights filed by RTI relating to Specialty
Allografts and Bone Paste for the sole purpose of enabling MSD to perform its
obligations under this Agreement. All right, title and interest in and to such
licensed Intellectual Property Rights shall remain exclusively in the ownership
of RTI, except that nothing in this Agreement should be construed as an
admission by MSD as to RTI’s right, title, interest or inventorship in and to
such Intellectual Property Rights.


  (d)       Sublicense of Intellectual Property Rights. Upon the occurrence, and
only during the continued existence, of a Supply Shortfall, MSD shall have the
right to sublicense temporarily to Third Party Suppliers any Intellectual
Property Rights of RTI reasonably necessary to permit the Third Party Suppliers
to process and manufacture Specialty Allografts and Bone Paste for distribution
by MSD. Such sublicense and assistance shall apply only to those types and sizes
of Specialty Allografts and Bone Paste that RTI is unable to supply to MSD in
quantities sufficient to meet a Binding Order or MSD Forecast and only for
quantities needed to meet the Binding Order or MSD Forecast.


         6.3      Development of New Allografts.

  (a)       New Allografts. The Parties acknowledge that while working under
this Agreement, new allografts or bone paste, not listed on Schedule 2.1 and not
covered by Section 2.3, may be developed by RTI or the Parties jointly
(“RTI-Developed New Allografts,” “Jointly-Developed New Allografts,”
collectively “New Allografts”).


  (b)       Development of Jointly-Developed New Allografts. If the Parties
agree to develop a Jointly-Developed New Allograft they will do the following:


  (i)       At MSD’s request, RTI shall produce prototypes of any
Jointly-Developed New Allograft design for testing and clinical evaluation under
the terms provided in this Section 6.3.


  (ii)       The Parties will dedicate sufficient engineering and other
resources to the ongoing development of any Jointly-Developed New Allograft so
that such development will be timely and properly accomplished. The Parties will
work to agree on specifications, development schedules and a budget with respect
to the development of any Jointly-Developed New Allograft. Such specifications,


Page 15



--------------------------------------------------------------------------------


  schedule and budget shall be reviewed and adjusted at least once per calendar
year.


  (iii)       All costs associated with the development of a Jointly-Developed
New Allograft shall be shared in accordance with the budgets agreed to by the
Parties; provided, however, (i) MSD and RTI shall share equally all costs
related to regulatory tests, studies and approvals with respect to a
Jointly-Developed New Allograft; (ii) RTI shall be solely responsible for all
costs related to regulatory tests, studies and approvals with respect to its
procurement, processing and manufacturing procedures and processes; and (iii)
MSD shall reimburse RTI for its costs incurred in connection with the production
of prototypes requested by MSD, provided that such costs are mutually agreed to
at the time of MSD’s request for such prototypes.


  (iv)       The Jointly-Developed New Allograft shall be added to Schedule 2.1
as a Specialty Allograft, an Assembled Allograft , or Bone Paste as the case may
be.


  (c)       LSF Applicable to Jointly-Developed New Allografts. With respect to
each Jointly-Developed New Allograft, the LSF shall be a percentage of the ANDF
received by MSD for the [*****] of the distribution of the Jointly-Developed New
Allograft, with such initial percentages equaling [*****] if the
Jointly-Developed New Allograft is a Specialty Allograft, [*****] if the
Jointly-Developed New Allograft is an Assembled Allograft and [*****] if the
Jointly-Developed New Allograft is Bone Paste, each calculated in accordance
with Section 5.2.


  (d)       LSF Applicable to RTI-Developed New Allografts.


  (i)       Right of First Negotiation. With respect to any RTI-Developed New
Allograft, MSD shall give notice to RTI [*****] days after notice of the
existence of such RTI-Developed New Allograft as to whether MSD intends to
exercise its right of first negotiation for the RTI-Developed New Allograft as
set forth in this Section 6.3(d)(i). Any RTI-Developed New Allograft for which
MSD elects to exercise its right of first negotiation shall be referred to
herein as a “Right of First Refusal Allograft.” Any RTI-Developed New Allograft
for which MSD elects not to exercise its right of first negotiation shall be
referred to herein as a “Rejected Allograft.” With respect to each Right of
First Refusal Allograft, MSD shall have a right for a period of [*****] after
good faith negotiations begin, to agree with RTI on the LSF for such Right of
First Refusal Allograft. In the event RTI and MSD agree with respect to the LSF
for such Right of First Refusal Allograft, then such Right of First Refusal
Allograft shall he added to Schedule 2.1 and shall become a Specialty Allograft,
an Assembled Allograft, or Bone Paste, as the case may be, for all purposes of
this Agreement and the LSF for such Right of First Refusal Allograft shall be as
agreed upon by RTI and MSD. With respect to each Rejected Allograft, RTI shall
be entitled to enter into an agreement after the end of the initial [*****] with
any third party for distribution of such Rejected Allograft provided such
distribution does


Page 16



--------------------------------------------------------------------------------


  not violate any MSD Intellectual Property Rights. With respect to any
RTI–Developed New Allograft that is not intended or expected to be primarily
used in the spine (each a “Non-Right of First Refusal Allograft”), MSD shall
have a right for a period of [*****] after good faith negotiations begin, to
agree with RTI on the LSF for such Non-Right of First Refusal Allograft. In the
event RTI and MSD agree with respect to the LSF for such Non-Right of First
Refusal Allograft, then such Non-Right of First Refusal Allograft shall be added
to Schedule 2.1 and shall become a Specialty Allograft, an Assembled Allograft,
or Bone Paste, as the case may be, for all purposes of this Agreement and the
LSF for such Non-Right of First Refusal Allograft shall be as agreed upon by RTI
and MSD.


  (ii)       Right of First Refusal. If after negotiating as set forth in
Section 6.3(d)(i) as set forth above, MSD and RTI are unable to agree on the LSF
for a Right of First Refusal Allograft, then RTI shall have the right for a
period of an additional [*****] to negotiate with independent third parties to
establish the LSF for such Right of First Refusal Allograft. In the event RTI
receives a bona fide offer for the LSF of such Right of First Refusal Allograft
(each an “Offered LSF”), then RTI shall provide written notice to MSD of the
Offered LSF setting forth fully the terms of the Offered LSF (the “LSF Offer
Notice”) and MSD shall have [*****] from the date of its actual receipt of the
LSF Offer Notice to accept the LSF as set forth in the LSF Offer Notice, and
upon such acceptance, the Right of First Refusal Allograft shall be added to
Schedule 2.1 and shall become a Specialty Allograft, an Assembled Allograft, or
Bone Paste, as the case may be, for all purposes of this Agreement and the LSF
for such Right of First Refusal Allograft shall be as set forth in the LSF Offer
Notice. In the event MSD does not accept the Offered LSF for such Right of First
Refusal Allograft prior to the expiration of its permitted [*****] period, then
RTI shall be entitled to enter into an agreement after the end of [*****] period
with any third party for distribution of such Right of First Refusal Allograft
on terms as set forth in the LSF Offer Notice provided such distribution does
not violate any MSD Intellectual Property Rights.


  (iii)        No Right of First Refusal. If after negotiating as set forth in
Section 6.3(d)(i) as set forth above, MSD and RTI are unable to agree on the LSF
for a Non-Right of First Refusal Allograft, then RTI shall be entitled to enter
into an agreement after the end of such [*****] period with any third party for
distribution of such Non-Right of First Refusal Allograft.


  (e)       Initial New Allograft Forecast. With respect to any New Allograft
added to Schedule 2.1 in accordance with the terms of Section 6.3, MSD shall
provide a good faith forecast of MSD’s demand (each an “Initial New Allograft
Forecast”) for such New Allograft for the following calendar month.


         6.4      Inspection Rights. RTI and MSD shall keep complete and
accurate books and records which allow verification of the information contained
in fee schedules, invoices and shipping notices and other documentation required
under this Agreement. Each Party shall be permitted access during normal
business hours and upon reasonable notice during the term of

Page 17



--------------------------------------------------------------------------------


this Agreement to such books and records of the other Party that are necessary
in order to verify the other Party’s compliance with the terms of the Agreement.

         6.5      Confidentiality. While this Agreement is in effect, and for
two (2) years after the termination of this Agreement (or for such longer period
as any such Confidential Information may constitute a trade secret), none of MSD
or RTI, their affiliates, or any directors, shareholders, officers, employees or
agents of the foregoing (collectively, the “Affiliates”) shall divulge to anyone
any Confidential Information (as hereinafter defined), except: (i) as required
in the course of performing the obligations hereunder; (ii) to attorneys,
accountants and other advisors; (iii) with the express written consent of MSD or
RTI (as the case may be); or (iv) as required by law. The term “Confidential
Information” shall mean any information relating to MSD or RTI or their business
which is, (1) disclosed to the other (or to the other’s Affiliates) during the
negotiation of and performance of this Agreement and (2) is marked
“Confidential” if provided in writing, or if delivered verbally, is reduced to
writing within thirty (30) days and marked “Confidential.” “Confidential
Information” shall also include the terms and conditions of this Agreement and
all Intellectual Property Rights relating to Specialty Allografts and Bone
Paste. “Confidential Information” shall not include any information which (i)
becomes public knowledge without breach by the other of this Agreement; (ii) is
obtained by the other (or the other’s Affiliates) from a person or business
entity under circumstances permitting its disclosure to others; (iii) may be
demonstrated to have been known at the time of receipt thereof as evidenced by
tangible records; or (iv) is required to be disclosed as a result of a judicial
order or decree or governmental law or regulation. If a Party makes a disclosure
of Confidential Information which is permitted by the terms of this Agreement,
such Party shall give prior notice to the other Party, cooperate with the other
Party in efforts to prevent or restrict such disclosure and be responsible for
ensuring that the person to whom it is disclosed maintains the confidentiality
of such Confidential Information in accordance with the terms of this Agreement.

         6.6      Opinion of Counsel. RTI shall provide an opinion from Holland
& Knight L.L.P., as counsel to RTI, dated as of the date hereof, affirming (i)
the legality of the commercial relationship described in this Agreement, (ii)
the enforceability of this Agreement, (ii) that the execution and delivery of
this Agreement by RTI will not conflict with, or result in a breach or default
under, RTI’s charter, bylaws or other organizational documents or any agreement,
contract, arrangement, mortgage or indenture to which it is bound, and (iv) that
this Agreement complies in all respects with all statutes, rules, regulations or
orders applicable to RTI and Specialty Allografts and Bone Paste.

         6.7      Determination of Inventorship and Ownership of Future
Inventions. The Parties acknowledge that while working under this Agreement,
they may develop inventions relating to Specialty Allografts or Bone Paste
having application in the spine (“Subject Inventions”). The Parties acknowledge
that they may prepare patent applications directed to obtaining patent
protection for Subject Inventions (“Subject Patent Applications”). The Parties
desire to properly determine inventorship and ownership rights between the
Parties in any Subject Patent Application. Therefore, the Parties agree that
going forward, they will follow the process described in subsections (a) through
(f) below to properly determine inventorship and ownership rights in any Subject
Patent Application.

Page 18



--------------------------------------------------------------------------------

 

  (a)       IP Reviewer. The Parties shall jointly appoint a neutral, third
party patent attorney to review Subject Patent Applications (an “IP Reviewer”).
The IP Reviewer will be a registered patent attorney and have at least fifteen
years of experience in patent matters. If the Parties cannot mutually agree upon
an IP Reviewer, one will be selected from a group of at least ten potential
candidates identified by the Center for Public Resources, Inc. or some other
neutral, third-party organization to which the Parties agree. The IP Reviewer
shall serve a term of one year after which the Parties may agree to renew the
reviewer’s appointment or, if one Party wishes a different reviewer be
appointed, the Parties will jointly appoint a different IP Reviewer pursuant to
the above process.


  (b)       Submissions to the IP Reviewer. The Parties will submit all Subject
Patent Applications, including all related continuation, divisional and
continuations-in-part patent applications, to the IP Reviewer for review within
thirty days after filing. Failure of a Party to submit a Subject Application to
the reviewer shall be a material breach of this Agreement. The Parties will
cooperate to properly assign inventorship and ownership of any Subject Patent
Application if a determination of inventorship or ownership is later made.


  (c)       Meet and Confer. The Party making the submission of the Subject
Patent Application shall, under an appropriate confidentiality agreement,
simultaneously provide a copy of the same to a designated representative of the
other Party not actively involved in the preparation of patent applications for
the Party. The designated representative may undertake an investigation for a
period of up to thirty days from the date of the submission to evaluate
potential ownership and inventorship issues. The Parties agree to meet and
confer no later than sixty days after the date of submission in a good faith
effort to reach a mutual agreement concerning inventorship and ownership. The
sixty day meet and confer period may be extended by mutual agreement of the
Parties.


  (d)       IP Reviewer Determination.In the event the Parties are unsuccessful
in reaching a mutual agreement, the IP Reviewer shall be notified of the
Parties’ failure to agree and shall determine whether a Subject Patent
Application is an invention and property of RTI (“RTI Invention”), an invention
and property of MSD (“MSD Invention”), or an invention and property of both
Parties (“Joint Invention”). The IP Reviewer shall endeavor to make a
determination within ninety days of such notification. The Parties will
cooperate to provide the IP Reviewer with copies of the necessary documents
(e.g., lab notebook pages, invention disclosure forms, test results, etc.),
access to items (e.g., models, mock-ups, etc.), or access to people to allow the
IP Reviewer to conduct his or her investigation and make his or her
determination. The IP Reviewer shall notify the Parties in writing of his or her
determination but the reviewer will not provide written reasons for his or her
determination. At a Parties’ request, the information considered by the IP
Reviewer in making a given determination shall be made available to a Party’s
outside counsel for counsel’s review, under an appropriate confidentiality
agreement, so that the Party may decide if it wishes to challenge the reviewer’s
determination in arbitration. The attorneys conducting any such review for a
Party shall not be actively involved in prosecuting patents for the Party.


Page 19



--------------------------------------------------------------------------------

  (e)       Procedure after Determination by IP Reviewer. If the IP Reviewer
determines that a Subject Patent Application is an RTI Invention, a MSD
Invention, or a Joint Invention, and the Parties agree with the reviewer’s
determination, the Parties will proceed accordingly with respect to the
application, including, if necessary, providing the necessary documents,
signatures, assignments, or the like to allow the Parties or particular Party to
prosecute and exploit the Subject Patent Application and any resulting patents.
A Party may challenge the IP Reviewer’s decision via arbitration as set forth in
Section 9.12 provided, however, that (1) the arbitrator shall not be the IP
Reviewer that made the determination with respect to the Subject Patent
Application in question, (2) the Parties will cooperate to expedite the
resolution of the arbitration and the arbitration must be completed no later
than six months after the arbitrator is appointed, (3) The IP Reviewer’s
decision will not be disclosed to the arbitrator, and (4) the arbitration
hearing, if necessary, may be held in any location set by the arbitrator. Prior
to the commencement of any such arbitration, the Parties will meet and confer in
a good faith effort to resolve the dispute.


  (f)       Cooperation in prosecuting and exploiting Joint Invention. If it is
determined that a Subject Patent Application is a Joint Invention, the Parties
will retain counsel to represent the parties jointly with respect to the Joint
Invention and will cooperate in good faith to prosecute and exploit the Subject
Patent Application and any resulting patents including sharing costs and
expenses incurred. To the extent new products, not listed on Schedule 2.1 or
covered by Section 2.3, are developed that embody the Joint Invention and are
intended or expected to be used primarily in the spine, such products shall be
added to Schedule 2.1 as a Specialty Allograft, an Assembled Allograft or a Bone
Paste as the case may be.


ARTICLE VII

TERM AND TERMINATION

         7.1      Term. Unless terminated earlier in accordance with Section 7.2
herein, this Agreement shall be effective as of the Effective Date and shall
continue until June 1, 2014 (the “Original Termination Date”); provided,
however, upon the mutual written agreement of the Parties, this Agreement shall
continue in effect until June 1, 2026 (the “Renewal Termination Date”).

         7.2      Early Termination. Either Party hereto may terminate this
Agreement: (a) due to a material breach by the other Party of any of its
obligations or covenants hereunder upon thirty (30) calendar days written notice
to the breaching Party of its intent to so terminate if such breaching Party
fails to remedy such breach within such thirty (30) calendar days, or if such
breach cannot be remedied within such thirty (30) calendar days, only if such
breaching Party has not undertaken good faith efforts to remedy such breach, (b)
immediately upon the insolvency or filing for bankruptcy by the other Party or
(c) upon the mutual written consent of the Parties.

         7.3      Accrued Obligations. In the event that this Agreement is
terminated pursuant to Section 7.2 hereof, the duties and obligations of the
Parties which have accrued prior to

Page 20



--------------------------------------------------------------------------------


termination, including without limitation, the obligation to process and deliver
quantities of Specialty Allografts and Bone Paste for which orders have been
validly issued prior to the effective date of termination and the correlative
obligation to pay for such quantities, shall not be released or discharged by
such termination.

ARTICLE VIII

INDEMNIFICATION

         8.1      Indemnification by MSD. Subject to RTI’s indemnification
obligations pursuant to Section 8.2 herein, MSD shall indemnify and hold RTI,
its officers, directors, employees, agents, and affiliates, harmless from any
and all losses, damages, liabilities, costs and expenses, including, without
limitation, reasonable attorneys fees and court costs, that may result from any
demand, claim or litigation brought by a third party and relating to or
resulting from criminal conduct, intentional torts, gross negligence,
negligence, misstatements or misrepresentations of MSD’s employees, or
independent representatives, and all other claims, demands, or litigation
relating to, resulting from or arising out of (i) the Services provided by MSD,
including breach of this Agreement and any representations, warranties, or
covenants contained herein, or (ii) any claim of patent infringement with
respect to the Intellectual Property Rights licensed by MSD to RTI pursuant to
Section 6.2(b).

         8.2      Indemnification by RTI. Subject to MSD’s indemnification
obligations pursuant to Section 8.1 herein, RTI shall indemnify and hold MSD,
its officers directors, employees, agents, and affiliates harmless from any and
all losses, damages, liabilities, costs and expenses, including, without
limitation, reasonable attorneys fees and court costs, that may result from any
demand, claim or litigation brought by a third party and relating to, resulting
from or arising out of (i) the failure of any Specialty Allografts or Bone Paste
to comply with the Specialty Allograft Specifications or the Bone Paste
Specifications, as the case may be, (ii) a breach by RTI of this Agreement or
any warranty, representation or covenant contained herein, (iii) the failure of
the packaging related to Specialty Allografts or Bone Paste to comply with the
Specialty Allograft Packaging Specifications or the Bone Paste Packaging
Specifications, as the case may be, or any other claim, demand or litigation
relating to or resulting from Specialty Allografts or Bone Paste, or (iv) any
product liability claim for Specialty Allografts or Bone Paste.

         8.3      Indemnification Procedure. If a Party (the “Indemnitee”)
receives notice of any claim or the commencement of any action or proceeding
with respect to which the other Party (the “Indemnifying Party”) is obligated to
provide indemnification pursuant to Article VI hereof, the Indemnitee shall
promptly give the Indemnifying Party notice thereof and shall permit the
Indemnifying Party to participate in the defense of any such claim, action or
proceeding by counsel of the Indemnifying Party’s own choosing and at the
Indemnifying Party’s own expense. In addition, upon written request of the
Indemnitee, the Indemnifying Party shall assume carriage of the defense of any
such claim, action or proceeding. In any event, the Indemnitee and the
Indemnifying Party shall cooperate in the compromise of, or defense against, any
such asserted liability.

Page 21



--------------------------------------------------------------------------------


         8.4      Survival of Obligations. The respective obligations of the
Parties hereto pursuant to Article VIII shall survive the termination of this
Agreement.

ARTICLE IX

MISCELLANEOUS

         9.1      Entire Agreement. This Agreement constitutes the entire
agreement of the Parties hereto with respect to the subject matter hereof and
supersedes any prior expression of intent or agreement of the Parties with
respect thereof.

         9.2      Amendments. This Agreement shall not be modified, altered, or
amended except by an agreement in writing signed by duly authorized
representatives of each of the Parties hereto.

         9.3      Governing Law; Jurisdiction. This Agreement shall be governed
by the laws of the State of Florida (regardless of the laws that might otherwise
govern under applicable principles of conflicts of law) as to all matters,
including but not limited to matters of validity, construction, effect,
performance and remedies. Any action or proceeding arising under or relating to
this Agreement shall be brought in the courts of the State of Florida, County of
Alachua or State of Tennessee, County of Shelby, or, if it has or can acquire
jurisdiction, in the United States District Court for the Middle District of
Florida or the Western District of Tennessee, and each Party consents to the
jurisdiction of such courts (and the appropriate appellate courts) in any such
action or proceeding and waives any objection to venue laid therein.

         9.4      Force Majeure. The Parties shall be excused from performing
their obligations under this Agreement if performance is delayed or prevented by
any event beyond such Party’s reasonable control and without the fault or
negligence of the Party seeking to excuse performance, including, but not
limited to, acts of God, fire, terrorism, explosion, weather, plague, war,
insurrection, civil strife or riots, provided, however, such performance shall
be excused only to the extent of and during such disability and such Party takes
reasonable efforts to remove the disability. Any Party seeking to excuse or
delay performance under this Section 9.5 shall provide detailed written notice
to the other Party of the nature and anticipated duration of the delay.

         9.5      Severability. In the event that any Part of this Agreement
shall for any reason be finally adjudged by a court of competent jurisdiction or
determined by a governmental body to be invalid or unenforceable, then, unless
such part is deemed material by either or both Parties, this Agreement shall
continue in effect and such part shall be excised hereof. If either Party
determines that such part hereof found to be invalid or unenforceable is
material to the operation or performance of this Agreement, then such Party may,
by written notice to the other Party, request that the Parties attempt to
renegotiate this Agreement to alleviate or eliminate any difficulty caused to
such Party by such invalidity or unenforceability.

         9.6      Waiver. No failure or delay on the part of either Party to
enforce any provision of this Agreement or to exercise any right granted hereby
shall operate as a waiver thereof unless or until the right to enforce any such
provision or to exercise any such right has been waived in

Page 22



--------------------------------------------------------------------------------


writing by such Party. Any waiver of any provision hereof or right hereunder
shall be effective only in accordance with its terms and may be restricted in
any way. No waiver of any provision hereof or any right hereunder shall
constitute a waiver of a continuance or reoccurrence of the failure to perform,
except as provided in such waiver.

         9.7      No Third Party Beneficiaries. This Agreement shall be
construed to be for the benefit of the Parties hereto only and shall confer no
right or benefit upon any other person.

         9.8      Independent Contractors. The Parties each acknowledge that
they intend by this Agreement to establish the relationship of independent
contractors with regard to the subject matter hereof and do not intend to
undertake any relationship of principal and agent or to create any joint venture
or partnership between them or their respective successors in interest.

         9.9      Notices. With the exception of the RTI Forecast and the MSD
Forecast described in Section 3.4 herein, any notice, report or consent required
or permitted by this Agreement to be given or delivered shall be in writing and
shall be deemed given or delivered if delivered in person, or sent by courier or
expedited delivery service, or sent by registered or certified mail, postage
prepaid, return receipt requested, or sent by facsimile (if confirmed), as
follows:

  If to MSD:
           Medtronic Sofamor Danek USA, Inc.
           1800, Pyramid Place
           Memphis, Tennessee 38132
           Attention: President
           Facsimile: 901-344-1570


  with a copy to:
           Vice President and Senior Counsel
           Medtronic Sofamor Danek, Inc.
           1800, Pyramid Place
           Memphis, Tennessee 38132
           Facsimile: 901-344-1576


Page 23



--------------------------------------------------------------------------------




  If to RTI:
           Regeneration Technologies, Inc.
           One Innovation Drive
           Alachua, Florida 32615
           Attention: Chief Executive Officer
           Facsimile: 901-344-1570


  with a copy to:
           Jerome W. Hoffman
           Holland & Knight LLP
           315 S. Calhoun Street, Suite 600
           Tallahassee, Florida 32302-0810
           Facsimile: 850-224-8832

                       and

           Warren J. Nimetz
           Fulbright & Jaworski LLP
           666 Fifth Avenue, 31st Floor
           New York, New York 10103-3198
           Facsimile: 202-318-3400


         Any such notice, report or consent shall be effective upon delivery if
given or delivered in person, or sent by courier or expedited delivery service,
or upon receipt if sent by facsimile which is confirmed, or on the third
business day following mailing if mailed. Either Party hereto may change its
address for purposes hereof by giving the other Party written notice of such
change as above provided.

         9.10    Assignment. Except as provided hereafter, neither Party may
assign its rights and obligations hereunder without the prior written consent of
the other Party and such consent shall not be unreasonably withheld. No
permitted assignment hereunder shall be deemed effective until the assignee
shall have executed and delivered an instrument in writing reasonably
satisfactory in form and substance to the other Party pursuant to which the
assignee assumes all of the obligations of the assigning Party hereunder.
Notwithstanding any of the prior terms in this Section 9.10, either Party may
freely assign this Agreement or any of its rights or obligations hereunder in
connection with a sale involving substantially all of the Party’s assets or to a
company which is a wholly owned subsidiary of the assigning Party, and MSD may
assign this Agreement or any of its rights or obligations hereunder, in whole or
in part, to Medtronic, Inc. or to any entity in which Medtronic, Inc. holds a
direct or indirect interest of at least fifty percent (50%). RTI may assign this
Agreement, or any of its rights or obligations hereunder, in whole or in part,
to any entity in which RTI holds a direct or indirect interest of at least 50%.

         9.11    Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when signed by each of the Parties hereto.

Page 24



--------------------------------------------------------------------------------


         9.12    Arbitration. Any dispute or claim arising under or with respect
to this Agreement, including the interpretation, performance or non-performance
of this Agreement other than the items addressed by Section 6.7, shall be
resolved by arbitration in Atlanta, Georgia, in accordance with the Commercial
Arbitration Rules then in effect of the American Arbitration Association,
modified as follows to include these provisions:

  (a)       The AAA’s Expedited Procedures shall not be followed;


  (b)       The arbitration will be decided by a neutral arbitrator selected by
the Parties from a group of at least ten potential candidates identified by the
Center for Public Resources, Inc. or similar neutral, third-party organization
to which the Parties agree;


  (c)       The Parties will work together so that the arbitrator will be
appointed within thirty days of the filing of the Arbitration Demand;


  (d)       For disputes involving patent rights, the arbitrator will be a
registered patent attorney with at least fifteen years of experience in patent
matters;


  (e)       Reasonably limited discovery, in the form of document requests and
depositions will be allowed; the Parties will confer with the arbitrator early
in the arbitration process regarding the amount and scope of discovery;


  (f)       If a Party intends to offer live or written witness testimony to the
arbitrator, the other Party shall have the right to depose the witness under
oath;


  (g)       The Parties shall submit simultaneous pre-hearing statements to the
arbitrator; after the hearing, the Parties shall submit simultaneous opening and
simultaneous reply briefs to the arbitrator setting forth their positions on the
dispute and view of the evidence;


  (h)       The arbitrator will render a written, reasoned, draft award;


  (i)       The Parties will be permitted to comment on the draft award
including any perceived errors or necessary corrections;


  (j)       The arbitrator will render a written, reasoned, final award;


  (k)       The hearing will be held in Altanta, Georgia.


The decision or award of the arbitrators will be final and binding upon the
Parties. The arbitrators will have the discretion to impose the cost of the
arbitration upon the losing Party or divide it between the Parties on any terms
which they deem equitable; provided, however, that

Page 25



--------------------------------------------------------------------------------


each Party will bear its own legal fees. Any decision or award rendered by the
arbitrators may be entered as a judgment or order in any court of competent
jurisdiction.

[Signature Page to Follow]

Page 26



--------------------------------------------------------------------------------


         IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed by their respective duly authorized representatives as of the Effective
Date.

  REGENERATION TECHNOLOGIES, INC.
 
By:  /s/ BRIAN K. HUTCHISON

--------------------------------------------------------------------------------

      Printed Name: Brian K. Hutchison
Title: President & Chief Executive Officer


  MEDTRONIC SOFAMOR DANEK USA, INC.
 
By:  /s/ MICHAEL F. DEMANE

--------------------------------------------------------------------------------

      Printed Name: Michael F. DeMane
Title: President


[SIGNATURE PAGE TO DISTRIBUTION AND LICENSE AGREEMENT]

 